Citation Nr: 1038252	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  09-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.  He had additional service as a member of the 
Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a back disability.  

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge.  A transcript of the hearing is in the record.  
Following the hearing, the record was held open for 30 days to 
allow the Veteran to submit additional evidence in support of his 
appeal.  Since that time, he has submitted additional clinical 
evidence in support of his claim and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) 
(2009).


FINDINGS OF FACT

The competent medical evidence does not demonstrate that the 
current chronic low back disability was incurred in or aggravated 
by service or was manifested to a compensable degree within one 
year following separation from service.


CONCLUSION OF LAW

Service connection for a low back condition is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in December 2006 and a rating decision in February 2007.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  VA 
made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
January 2009 statement of the case.  A statement of the case or 
supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  In 
this regard, the Board notes that following the veteran's 
personal hearing, the record was held open for 30 days to allow 
the Veteran to submit additional evidence in support of his 
appeal.  VA has also obtained a medical examination in relation 
to the claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency in 
the notice to the Veteran or the timing of the notice it is 
harmless error because the appellant had a meaningful opportunity 
to participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claim, and therefore the error was harmless).  

Service Connection

The Veteran contends that he developed a low back disability 
during the performance of his duties as a combat engineer in 
service.  He specifically claims that he injured his low back in 
1969 while lifting and digging trenches in Vietnam.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability which 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The veteran's service medical records, contain no complaints, 
history, treatment or diagnosis pertaining to the veteran's low 
back.  On separation from service in June 1970, and on subsequent 
periodic evaluations in February 1975, December 1978, and August 
1983, the veteran's back was clinically evaluated as normal.  

After service, private clinical records show treatment for a 
cervical spine injury incurred in August 1992.  A June 2001 
clinical treatment note recorded complaints of occasional low 
back discomfort and pain radiating to the  legs.  A MRI revealed 
scoliosis for the lumbar spine, along with degenerative changes 
and bulging discs from L1-S1. 

VA treatment records show that in September 2004 the veteran 
related a history of chronic low back pain and stiffness.  In 
October 2004, he reported low back pain as due to a back injury 
incurred three days prior while lifting a desk at work.  The 
assessment was back strain.  Subsequent VA medical records 
document treatment for back pain.  An August 2006 MRI revealed 
degenerative disc disease, and spondylosis with spinal stenosis 
at L4/5 and L5/S1.  In August 2006, the veteran reported low back 
pain worsened by physical activities, to include the performance 
of work duties that required him to bend over for long periods of 
time.  

On VA examination in January 2009, the veteran complained of 
worsening low back pain with onset in service.  Following an 
examination and an interview of the veteran, clinical testing and 
a review of the claims file, the examiner diagnosed degenerative 
disc disease of the lumbar spine.  The examiner opined that it 
was less likely than not that the veteran's current lumbar spine 
condition was caused by or a result of lifting and digging 
trenches during service.  The examiner explained that the service 
records, to include the separation examination in 1970 and 
subsequent periodic examinations failed to document any back 
problems, and the claims file did not contain evidence of 
continuity of treatment until many years after service.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2009).

During service, a low back condition was not affirmatively shown 
to have been present and the Board finds that service connection 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established.  As chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to support 
the claims.  38 C.F.R. § 3.303(b) (2009).

After service, treatment for a low back condition was initially 
documented in 2001.  The absence of documented findings until 
2001, weighs against continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2009); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The absence of symptoms constitutes negative evidence and 
opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002).  

To the extent that the Veteran claims continuity of 
symptomatology pertaining to the low back from 1969 while in 
service, and post-service discharge, the Board finds that the 
evidence of continuity fails not only because of the lack of 
documentation, but rather because the Veteran's assertions are 
less credible and less probative and persuasive than the negative 
contemporaneous evidence such as the June 1970, February 1975, 
December 1978, and August 1983 evaluations, which found no 
abnormalities of the low back, and the absence of any clinical 
findings, and the fact that low back treatment was recorded 
starting in 2001.  Therefore, the Board finds that continuity of 
symptomatology is not established under 38 C.F.R. § 3.303(b) 
(2009).  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Also, the evidence does not show any X-ray evidence of 
degenerative changes of the lumbar spine that would warrant a 
finding that a compensable level of arthritis manifested within 
one year following the Veteran's separation from active service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Although the Veteran is competent to describe his symptoms such 
as back pain, the currently diagnosed degenerative disc disease 
of the lumbar spine, and the medical causation is not subject to 
lay observation.  The determination as to the presence, type, and 
cause of degenerative changes is medical in nature and not 
capable of lay observation.  The relationship of any current low 
back disability to service is a medical determination that 
requires specific training and knowledge.  Savage v. Gober, 10 
Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The current diagnosis of 
degenerative disc disease of the lumbar spine was based on 
diagnostic tests, to include a MRI of the lumbar spine.  
Therefore, the current low back condition is not a simple medical 
condition that a lay person is competent to identify as a lay 
person is not qualified through education, training, or 
experience to interpret diagnostic tests.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current low back condition, first shown after 
service, and an injury, disease, or event in service, is needed 
and a lay assertion on medical causation is not competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2009). 

As a lay person, the Veteran is not qualified through education, 
training, or expertise to offer an opinion on a medical 
diagnosis, not capable of lay observation or one that is not a 
simple medical condition, or on medical causation, where a lay 
assertion on medical causation is not competent evidence.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).  
For this reason, the Board rejects the statements of the Veteran 
as competent evidence to establish onset of the Veteran's low 
back condition in service.

On the question of medical causation, VA obtained a medical 
opinion addressing the Veteran's contentions.  However, the 
competent medical evidence does not associate the Veteran's low 
back disability to service.  Significantly, the VA examiner in 
January 2009, following a review of the claims file, to include 
the service medical records, an examination of the Veteran and 
clinical testing, diagnosed degenerative disc disease of the 
lumbar spine.  The examiner opined that it was less likely than 
not that the veteran's current lumbar spine condition was caused 
by or a result of lifting and digging trenches during service.  
The examiner explained that the service medical records, to 
include the separation examination in 1970 and subsequent 
periodic examinations, did not document any back problems, nor 
did the claims file contain evidence of continuity of treatment 
until many years after service.  

Accordingly, the competent medical evidence does not relate the 
Veteran's current low back condition to service; and the evidence 
does not show degenerative changes of the lumbar spine that 
manifested within any applicable presumptive period.  Therefore, 
the Board finds that the criteria for service connection for a 
low back condition have not been met.  The preponderance of the 
evidence is against the Veteran's claim and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a low back condition is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


